WARDEN, P. J.
Defendant petitions for reconsideration. ORAP 10.10. We allow reconsideration and modify our former opinion. 86 Or App 406, 739 P2d 1051 (1987). Defendant points out, and counsel for plaintiffs concede in response, that the claims for relief for conversion and breach of fiduciary duty, on which we reversed the trial court, belong to plaintiff U.S. Lumber Sales, Inc., (USLS) only, and not to the named individual plaintiffs. Accordingly, we modify our former opinion to remand with instructions to enter judgment for plaintiff USLS only.
We also modify the cost award in our previous opinion to award costs to USLS only.
Reconsideration allowed; former opinion modified and adhered to as modified.